Citation Nr: 1606797	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of benefits in the amount of $460.67 was validly created.

[The issue of entitlement to effective date before September 28, 2004, for the award of service connection for posttraumatic stress disorder is addressed in a separate decision.]

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the VA RO in Seattle, Washington that found that an overpayment of benefits in the amount of $460.67 had been validly created.  Jurisdiction over this matter has since been transferred to the VA RO in Muskogee, Oklahoma.

The Veteran participated in a hearing before the undersigned in November 2015, and a transcript of this hearing has been associated with the record.  


FINDING OF FACT

The overpayment of benefits was solely the result of VA administrative error; neither the Veteran's actions nor her failure to act contributed to the creation of the debt.


CONCLUSION OF LAW

The overpayment of benefits in the amount of $460.67 was based solely upon VA administrative error, such that the debt was not valid and the overpayment was not properly created.  38 U.S.C.A. §§ 5112, 5304 (West 2014); 38 C.F.R. §§ 1.911(c), 1.956, 1.962, 1.963, 21.5824(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has determined that the $460.67 debt is the result of administrative error and shall not be assessed against the Veteran.  Accordingly, the Board finds that any error related to due process or the VCAA on this appeal is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that an overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error implies that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor her failure to act may have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997).

Turning to the facts in this case, prior to July 23, 2008, VA paid the Veteran's monthly compensation at a rate based on having a spouse and two dependent children.  On July 23, 2008, the Veteran provided evidence to VA that her divorce was effective as of that day, and she indicated that her former spouse and dependents should therefore be removed for the purposes of VA compensation.  Despite the Veteran notifying VA of her changed status, VA continued to pay the Veteran compensation at a rate based on having a spouse and two children.  The Veteran called VA on January 30, 2009, to express her frustration that VA had not yet changed her compensation pursuant to her July 23, 2008 notification.  On February 3, 2009, VA informed the Veteran that an overpayment in the amount of $460.67 had been created as a result of excess payments that she had received since July 23, 2008.

Turning to an analysis of these facts, there is no question that the Veteran received an overpayment of VA benefits.  While this is so, the Board finds that this debt was not validly created because VA was solely responsible for the erroneous payment of benefits to the Veteran.  While the Veteran informed VA of her changed status on the day her divorce was effective, VA failed to change her rate of compensation  with similar promptness.  Indeed, the evidence of record suggests that VA took notice of the overpayment only after the Veteran called VA to express her frustration with VA's continued failure to change her compensation rate.  Furthermore, the evidence does not suggest that the Veteran had knowledge of, nor should she been aware of, VA's payment of an erroneous award of compensation.  

In sum, the evidence shows that the Veteran was proactive in informing VA of her changed status, and it appears that it was only the Veteran's January 2009 telephone call that led VA to finally take action on the evidence that the Veteran had provided some half year earlier.  The excess benefit payments were the sole result of VA's administrative error, and the Veteran neither knew nor should have known of the erroneous award.  Further, neither the Veteran's actions nor her failure to act contributed to payment pursuant to the erroneous award.  The debt of $460.07 was therefore not validly created.  38 C.F.R. § 1.911(c).  


ORDER

The overpayment of VA benefits in the amount of $460.67 was not properly created and is thus invalid.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


